Case 3:19-cv-01371-SMY Document 125 Filed 03/04/21 Page 1 of 4 Page ID #496




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHARLES E. THORNTON, #Y19115,                     )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )       Case No. 3:19-cv-01371-SMY
                                                  )
MS. MCGHEE, et al.,                               )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Charles Thornton, an inmate of the Illinois Department of Corrections, filed the

instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

This case is now before the Court on Plaintiff’s Motion for a Temporary Restraining Order

(“TRO”) and Preliminary Injunction. (Doc. 124). Plaintiff seeks an order enjoining Defendants

from denying him medical care and states he wants to be evaluated by a doctor for a low bunk

permit that he alleges he needs due to a pre-existing injury.

       Under Federal Rule of Civil Procedure 65(b)(1)(A), a Court may issue a TRO only if

“specific facts in an affidavit or a verified complaint clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition.” A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S.

968, 972 (1997) (quoting 11A C. Wright, A. Miller, M. Kane, Federal Practice and Procedure §

2948 pp. 129-130 (2d ed. 1995)). “[T]he party seeking a preliminary injunction must make a

threshold showing that: (1) absent preliminary injunctive relief, he will suffer irreparable harm in

the interim prior to a final resolution; (2) there is no adequate remedy at law; and (3) he has a
Case 3:19-cv-01371-SMY Document 125 Filed 03/04/21 Page 2 of 4 Page ID #497




reasonable likelihood of success on the merits.” Turnell v. CentiMark Corp., 796 F.3d 656, 661-

662 (7th Cir. 2015).      Further, injunctive relief, whether a temporary restraining order or

preliminary injunction, is appropriate only if it deals with a matter presented in the underlying suit

and seeks relief of the same character sought in the underlying suit. See Hallows v. Madison

County Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at *6 (S.D. Ill. May 8, 2018) (internal

citations omitted); see also Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) ("[A] party

moving for a preliminary injunction must necessarily establish a relationship between the injury

claimed in the party's motion and the conduct asserted in the complaint.").

        In the pending motion, Plaintiff alleges he has not seen a doctor for pain that he is

experiencing from a pre-existing injury that is aggravated when he climbs in and out of a top bunk.

He filed a grievance on January 28, 2021 regarding the issue and the Warden granted expedited

review on February 4, 2021. He filed another emergency grievance after 25 days had passed, but

he still has not seen a doctor.

        Plaintiff is proceeding in this case on Eighth Amendment deliberate indifference claims

that he was denied medical care in April, June, and August 2018. (Doc. 55). Thus, Plaintiff’s

allegations in the pending motion are unrelated to, and exceed, the scope of the claims in this

lawsuit. Therefore, no grounds exist for the issuance of a TRO or preliminary injunction and the

motion is DENIED. Additionally, Plaintiff’s filing practices warrant further discussion.

        This is not the first time that Plaintiff has requested injunctive relief regarding matters

outside the scope of this lawsuit. (See Docs. 52, 53, 62, 65, 117, 120). In Plaintiff’s second motion

for a TRO, he complained about sick calls in May 2019 and May 2020 with Correctional Medical

Technician Reva Engelage, who is not a party, and that he did not have sufficient space in his cell

to exercise which was causing his right shoulder to lock-up resulting in pain. (Doc. 52). The Court



                                                  2
Case 3:19-cv-01371-SMY Document 125 Filed 03/04/21 Page 3 of 4 Page ID #498




denied the motion because his complaints exceeded the scope of the Amended Complaint and did

not provide grounds for a TRO in this lawsuit. (Doc. 53). He filed an objection to the Court’s

order (Doc. 61), which required the Court to again explain why a TRO was not warranted (Doc.

64).

         In his third and fourth motions seeking a TRO, Plaintiff alleged Defendants’ officers,

agents, servants, employees, and colleagues were engaging in a campaign of harassment against

him by withholding court documents, denying him adequate medical care, and withholding

grievance forms. (Docs. 62, 117). Again, the Court denied his requests for TRO because he was

making claims against individuals who are not parties to his action regarding matters that are

outside the scope of this lawsuit. (Docs. 65, 120). In the Court’s February 19, 2021 Order, Plaintiff

was warned that a future motion seeking relief against non-parties for matters outside the scope of

the Complaint would be considered a frivolous pleading and may subject him to sanctions,

including a fine and/or filing ban. (Doc. 120). Despite this warning, Plaintiff filed the instant

motion.

         Meritless motion practice has a significant cumulative effect of clogging the process of the

court and in burdening judges and staff to the detriment of other litigants. Support Systems Intern.,

Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995). As such, courts have inherent authority to protect

themselves from vexatious litigation by imposing fines and filing bans. Id.; see also Alexander v.

United States, 121 F.3d 312 (7th Cir. 1997). In that vein, Plaintiff is WARNED that should he

file any further frivolous pleadings in this lawsuit, he will be sanctioned and fined. Should that

occur, the fine would have to be paid before any other civil litigation would be allowed to be filed.

Plaintiff should keep this in mind before filing any additional civil actions or pleadings in this

Court.



                                                  3
Case 3:19-cv-01371-SMY Document 125 Filed 03/04/21 Page 4 of 4 Page ID #499




     IT IS SO ORDERED.

     DATED: March 4, 2021

                                  s/ Staci M. Yandle_____
                                  STACI M. YANDLE
                                  United States District Judge




                                     4
